342 F.2d 999
Linake J. ROMERO and Fidelity & Casualty Company of New York, Appellants,v.FRANK'S CASING CREW AND RENTAL TOOLS, INC., et al., Appellees.
No. 21688.
United States Court of Appeals Fifth Circuit.
April 5, 1965.

Appeal from the United States District Court for the Western District of Louisiana; Richard J. Putnam, Judge.
Lawrence K. Burleigh and Levy & Burleigh, Lafayette, La., for Linake J. Romero.
Richard C. Meaux and Davidson, Meaux, Onebane & Donohoe, Lafayette, La., for appellant Fidelity & Casualty Co. of New York.
Francis Emmett, New Orleans, La., Nicholls Pugh, Jr., Lafayette, La., Terriberry, Rault, Carroll, Yancey and Farrell, New Orleans, La., and Pugh & Boudreaux, Lafayette, La., Nicholls Pugh, Jr., Lafayette, La., of counsel, for appellees.
Before WOODBURY,* JONES and GEWIN, Circuit Judges.
PER CURIAM:


1
The facts giving rise to this controversy and the law applicable to it are fully set forth in the opinion of the district court. Romero v. Frank's Casing Crew and Rental Tools, Inc., D.C., 229 F. Supp. 41. The judgment is


2
Affirmed.



Notes:


*
 Senior Judge of the First Circuit, sitting by designation